       Case 2:16-cv-02279-RFB-EJY Document 135 Filed 07/26/19 Page 1 of 4




 1 Patrick R. Leverty
     LEVERTY & ASSOCIATES LAW CHTD
 2 832 Willow Street
 3 Reno, Nevada 89502
     Telephone: (775) 322-6636
 4 Facsimile: (213) 322-3953
     Email: pat@levertylaw.com
 5
 6 Liaison Counsel for Lead Plaintiffs
 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
 9                                                          Master File No. 2:16-cv-02279-RFB-GWF

10     In Re Spectrum Pharmaceuticals, Inc. Securities      NOTICE OF SETTLEMENT IN
       Litigation                                           PRINCIPLE AND INTENT TO SEEK
11     ________________________________                     PRELIMINARY APPROVAL OF CLASS
12                                                          ACTION SETTLEMENT PURSUANT TO
       This Document Relates To: All Actions                FED. R. CIV. P. 23(e)
13
14
15
            PLEASE TAKE NOTICE that the parties have reached an agreement in principle to settle all
16
17 claims related to this class action. The parties have executed a Memorandum of Understanding,
18 memorializing the settlement’s terms, and shall negotiate a comprehensive stipulation of settlement.
19 Pursuant to Fed. R. Civ. P. 23(e), Lead Plaintiffs Michael Bestwick and Mark Hawkins anticipate
20 filing a motion for preliminary approval of this class action settlement on or around September 6,
21 2019. The parties respectfully request that the Court’s April 10, 2019 Minute Order, ECF No. 128,
22 staying this action, remains in effect pending final documentation of the settlement and the settlement
23 approval process.
24
25
26
27
28
                                                      -1-
                    NOTICE OF SETTLEMENT IN PRINCIPLE AND INTENT TO SEEK PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT PURSUANT TO FED. R. CIV. P. 23(e)
      Case 2:16-cv-02279-RFB-EJY Document 135 Filed 07/26/19 Page 2 of 4




 1 Dated: July 26, 2018                         Respectfully submitted,
 2
                                                LEVERTY & ASSOCIATES LAW CHTD
 3
                                                /s/ Patrick R. Leverty
 4                                              Patrick R. Leverty (Nev. Bar No. 8840)
 5                                              William Ginn
                                                Reno Gould House
 6                                              832 Willow Street
                                                Reno, NV 89502
 7                                              Telephone: (775) 322-6636
 8                                              Facsimile: (775) 322-3953
                                                Email: pat@levertylaw.com
 9
                                                Liaison Counsel for Lead Plaintiffs
10
                                                THE ROSEN LAW FIRM, P.A.
11                                              Jacob A. Goldberg
12                                              Leah Heifetz
                                                101 Greenwood Avenue, Suite 440
13                                              Jenkintown, PA 19012
                                                Telephone: (215) 600-2187
14
                                                Facsimile: (212) 202-3827
15                                              Email: jgoldberg@rosenlegal.com
                                                      lheifetz@rosenlegal.com
16
17                                              and

18                                              Laurence M. Rosen
                                                Phillip Kim
19                                              275 Madison Avenue, 34th Floor
20                                              New York, NY 10016
                                                Telephone: (212) 686-1060
21                                              Facsimile: (212) 202-3827
                                                Email: lrosen@rosenlegal.com
22                                                      pkim@rosenlegal.com
23
24
25
26
27
28
                                                   -2-
                 NOTICE OF SETTLEMENT IN PRINCIPLE AND INTENT TO SEEK PRELIMINARY APPROVAL
                          OF CLASS ACTION SETTLEMENT PURSUANT TO FED. R. CIV. P. 23(e)
     Case 2:16-cv-02279-RFB-EJY Document 135 Filed 07/26/19 Page 3 of 4



                                             BRONSTEIN GERWITZ
 1                                                  & GROSSMAN, LLC
 2                                           Peretz Bronstein
                                             Shimon Yiftach
 3                                           60 East 42nd Street, Suite 4600
                                             New York, NY 10165
 4
                                             Telephone: (212) 697-6484
 5                                           Facsimile: (212) 697-7296
                                             Email: peretz@bgandg.com
 6                                                  shimony@bgandg.com
 7
                                             Co-Lead Counsel for Lead Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
              NOTICE OF SETTLEMENT IN PRINCIPLE AND INTENT TO SEEK PRELIMINARY APPROVAL
                       OF CLASS ACTION SETTLEMENT PURSUANT TO FED. R. CIV. P. 23(e)
       Case 2:16-cv-02279-RFB-EJY Document 135 Filed 07/26/19 Page 4 of 4



                                      CERTIFICATE OF SERVICE
 1
 2          I hereby certify that, on July 26, 2019, I electronically filed the foregoing NOTICE OF

 3 SETTLEMENT IN PRINCIPLE AND INTENT TO SEEK PRELIMINARY APPROVAL OF
 4
     CLASS ACTION SETTLEMENT PURSUANT TO FED. R. CIV. P. 23(e) with the Clerk of Court
 5
     using the CM/ECF system, which will send notification of such to all CM/ECF participants.
 6
 7                                                       THE ROSEN LAW FIRM, P.A.

 8                                                       By: /s/ Patrick R. Leverty
                                                                 Patrick R. Leverty
 9
10                                                       Liaison Counsel for Lead Plaintiffs

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -4-
                   NOTICE OF SETTLEMENT IN PRINCIPLE AND INTENT TO SEEK PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT PURSUANT TO FED. R. CIV. P. 23(e)
